ON PETITION FOR REHEARING
ERVIN, Judge.
Appellees in their petition for rehearing rely upon Section 216.311, Florida Statutes (1975), prohibiting any agency of the state from entering into an agreement to spend any monies in excess of the amount appropriated to the agency unless specifically authorized by law, and providing that any agreement in violation of the Section is void. Appellee also cites certain United States Supreme Court opinions, Chase v. United States, 155 U.S. 489, 15 S.Ct. 174, 39 L.Ed. 234 (1894); Leiter v. United States, 271 U.S. 204, 46 S.Ct. 477, 70 L.Ed. 906 (1926) and Goodyear Tire and Rubber Co. v. United States, 276 U.S. 287, 48 S.Ct. 306, 72 L.Ed. 575 (1928), which construed a statute of Congress similar to Section 216.311, and held any purported lease without an appropriation was void and no action could be maintained thereon. Ap-pellee did not argue in its brief, nor in oral argument, these additional authorities which were for the first time relied on in its petition for rehearing. We will not entertain them now. Fla.App.R. 3.14b. Cf. Pricewise Buying Group v. Nuzum, 343 So.2d 115, 117 (Fla.1st DCA 1977).
The petition for rehearing is DENIED.
MILLS, J., concurs.
BOYER, Acting C. J., concurring specially.